Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 1of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VERRAGIO, LTD.,
Civil Action No.: 1:19-cv-11388-PKC
Plaintiff,
~against- STIPULATED CONFIDENTIALITY
AGREEMENT AND PROTECTIVE
HJ. NAMDAR DIAMONDS, ORDER
Defendant.

 

 

P. KEVIN CASTEL, United States District Judge:

WHEREAS, ail of the parties to this action (collectively, the “Parties” and each
individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule of
Civil Procedure 26{c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;

ITiS HEREBY ORDERED that the Parties to this action, their respective officers, agents,
servants, employees, and attorneys, and all other persons with actual notice of this Order will
adhere to the following terms, upon pain of contempt:

1. With respect to “Discovery Material” (.e., information of any kind produced or
disclosed in the course of discovery in this action) that a person has designated as “Confidential”
pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder:

1517394.2

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 2 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 2 of 8

2. The Party or person producing or disclosing Discovery Material (each,
“Producing Party”) may designate as Confidential only the portion of such material that it
reasonably and in good faith believes consists of:

(a) previously non-disclosed financial information (including without limitation

profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

guarantee payments, sales reports, and sale margins);

(b) previously non-disclosed material relating to ownership or control of any non-

public company;

(c) previously non-disclosed business plans, product-development information, or

marketing plans;

(d) any information of a personal or intimate nature regarding any individual; or

(e) any other category of information given confidential status by this Court after the

date of this Order.

3. With respect to the Confidential portion of any Discovery Material other than
deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion
as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected
portion in a manner that will not interfere with legibility or audibility; and (b) producing for future
public use another copy of said Discovery Material with the confidential information redacted.

4, A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential information, in which case the reporter
will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages
and lines of the transcript that are to be designated “Confidential,” in which case all counsel
receiving the transcript will be responsible for marking the copies of the designated transcript in

their possession or under their control as directed by the Producing Party or that person’s counsel.

2
15173942

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 3 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 3 of 8

During the 30-day period following a deposition, all Parties will treat the entire deposition
transcript as if it had been designated Confidential.

5. If at any time before the termination of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without limitation, the Producing Party may so designate such material by notifying all
Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)
of the Discovery Material as Confidential. In addition, the Producing Party shall provide each other
Party with replacement versions of such Discovery Material that bears the “Confidential”
designation within two business days of providing such notice.

6. Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection;
or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

7. Where a Producing Party has designated Discovery Material as Confidential, other
persons subject to this Order may disclose such information only to the following persons:

(a) the Parties to this action, their insurers, and counsel to their insurers;

(b) counsel retained specifically for this action, including any paralegal, clerical, or
other assistant that such outside counsel employs and assigns to this matter;

(c) outside vendors or service providers (such as copy-service providers and document-
management consultants) that counsel hire and assign to this matter;

(d) any mediator or arbitrator that the Parties engage in this matter or that this Court
appoints, provided such person has first executed a Non-Disclosure Agreement in the form
annexed as Exhibit A hereto;

(e) as to any document, its author, its addressee, and any other person indicated on the
face of the document as having received a copy;

(DH any witness who counsel for a Party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a Non-Disclosure

Agreement in the form annexed as Exhibit A hereto;

3
1517394.2

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 4 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 4 of 8

(g) any person a Party retains to serve as an expert witness or otherwise provide
specialized advice to counsel in connection with this action, provided such person has first
executed a Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

(h)  stenographers engaged to transcribe depositions the Parties conduct in this action;
and

(1) this Court, including any appellate court, its support personnel, and court reporters.

8. Before disclosing any Confidential Discovery Material to any person referred to in
subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,
who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that
he or she has read this Order and agrees to be bound by its terms. Said counsel must retain each
signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either
before such person is permitted to testify (at deposition or tria!) or at the conclusion of the case,
whichever comes first.

9. This Order binds the Parties and certain others to treat as Confidential any
Discovery Materials so classified, The Court has not, however, made any finding regarding the
confidentiality of any Discovery Materials, and retains full discretion to determine whether to
afford confidential treatment to any Discovery Material designated as Confidential hereunder. All
persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential
treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

1517394,2

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 5 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 5 of 8

10. Notwithstanding any other provision, no document may be filed with the Clerk
under seal without a further Order of this Court addressing the specific documents or portions of
documents to be sealed. Any application to seal shall be accompanied by an affidavit or affidavits
and a memorandum of law, demonstrating that the standards for sealing have been met and
specifically addressing the applicability of Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,
119-120 (2d Cir. 2006) and any other controlling authority. Unless otherwise ordered, a party
seeking to file an opposing party’s confidential information shall so advise the opposing party
fourteen (14) days in advance specifying the precise portion of the information the party secks to
use, the general purpose thereof and any redactions to which the party does not object. Within
seven (7) days thereafter, the party whose confidential information is sought to be used may make
an application to seal in accordance with the first paragraph of this Order, indicating the portion
or portions of the information it seeks to have sealed. Nothing herein is intended to alter or modify
the applicability of Rule 5.2, Fed. R. Civ. P., to this case. The redactions expressly authorized by
Rule 5.2 may be made without further application to the Court.

li. | Any Party who objects to any designation of confidentiality may at any time before
the trial of this action serve upon counsel for the Producing Party a written notice stating with
particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel
for all affected Parties will address their dispute to this Court in accordance with paragraph 2(C)
of this Court’s Individual Practices.

12. Any Party who requests additional limits on disclosure (such as “attorneys” eyes
only” in extraordinary circumstances), may at any time before the trial of this action serve upon
counsel for the recipient Parties a written notice stating with particularity the grounds of the
request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address
their dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice

in Civil Cases.

1517394.2

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 6 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 6 of 8

13. Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for
any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,
will affect or restrict the rights of any Party with respect to its own documents or information
produced in this action.

14. Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory process,
or if required to produce by law or by any government agency having jurisdiction, provided that
such Party gives written notice to the Producing Party as soon as reasonably possible, and if
permitted by the time allowed under the request, at least 10 days before any disclosure. Upon
receiving such notice, the Producing Party will bear the burden to oppose compliance with the
subpoena, other compulsory process, or other legal notice if the Producing Party deems it
appropriate to do so,

15. Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.

16. Within 60 days of the final disposition of this action—including all appeals-~ all
recipients of Confidential Discovery Material must either return it—including all copies thereof—
to the Producing Party, or, destroy such material— including all copies thereof. Notwithstanding
this provision, the attorneys that the Parties have specifically retained for this action may retain an
archival copy of Confidential Discovery Material and all pleadings, motion papers, transcripts,
expert reports, legal memoranda, correspondence, or attorney work product, even if such materials
contain Confidential Discovery Material. Any such archival copies that contain or constitute
Confidential Discovery Material remain subject to this Order.

17. | This Order will survive the termination of the litigation and will continue to be
binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed,

§517394.2
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 7 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 7 of8

18. This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

 

 

 

thereof.

SO STIPULATED AND AGREED.

is/ /sf
Howard A. Kroll Jonathan J. Ross
Attorney for Plaintiff Attorney for Defendant
Dated: July 2, 2020 Dated: July 2, 2020
SO ORDERED; _
‘

~ en on !
Dated: LO 4
New York, New York P’KEVIN CASTEL

United States District Judge

15173942

 
Case 1:19-cv-11388-PKC Document 31 Filed 07/07/20 Page 8 of 8
Case 1:19-cv-11388-PKC Document 30 Filed 07/02/20 Page 8 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VERRAGIO, LTD.,
Civil Action No.: 1:19-cv-11388-PKC

Plaintiff,
-against- NON-DISCLOSURE AGREEEMENT

H.J. NAMDAR DIAMONDS,

 

Defendant.

 

I, , acknowledge that I have read and

 

understand the Protective Order in this action governing the non-disclosure of those portions of
Discovery Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at the
conclusion of the litigation I will return all discovery information to the Party or attorney from
whom I received it. By acknowledging these obligations under the Protective Order, I understand
that I am submitting myself to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any issue or dispute arising hereunder and that my willful
violation of any term of the Protective Order could subject me to punishment for contempt of

Court,

 

Name:
Date:

1517394.2

 

 
